             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

AMERICAN BUILDERS                                 No. 4:19-CV-01497
INSURANCE COMPANY,
                                                  (Judge Brann)
            Plaintiff,

      v.

KEYSTONE INSURERS GROUP,
INC., and EBENSBURG
INSURANCE AGENCY,

           Defendant.

                                    ORDER

     AND NOW, this 6th day of February 2020, in accordance with the

accompanying Memorandum Opinion, IT IS HEREBY ORDERED that:

     1.    Defendant Ebensburg Insurance Agency’s Motion to Dismiss (ECF

           No. 9) is DENIED.

     2.    Ebensburg is instructed to file its answer no later than February 20,

           2020.

                                            BY THE COURT:


                                            s/ Matthew W. Brann
                                            Matthew W. Brann
                                            United States District Judge
